Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/28/2021 details claims 1, 7, 8, 13, and 14 being amended and claims 6 and 12 being cancelled.  Claims 1-5, 7-11, and 13-14 are pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b), as well as, the prior art rejections under 35 USC 102 (a)(1) and under 35 USC 103, except as detailed below.
Further grounds of rejection, necessitated by the amendment, are presented herein. 
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
“…Hollis teaches a concentrically positioned relatively large member occupying a large portion of the interior space. Hopper teaches a spiral heating element as the heating element is within or between layers of the pipe such that the heating element is heating at minimum the interior layer of the pipe to heat the flow. The spiral heating element is not positioned within the interior space, but between layers defining the pipe. Thus, one of ordinary skill in the art would not find it obvious to make the necessary combination or modification to meet the claimed limitations….”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
The examiner respectfully disagrees that one of ordinary skill would not find it obvious to make the proposed modification detailed herein.  As detailed below, “it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Hopper, by replacing the shape and number of the heating element of Hollis, with the teachings of Hopper, in order to increase the surface area of the heating element in contact with the pipe, thereby increasing the heating efficiency.  Furthermore, having the heating element in a spiral shape merely amounts to a change in shape which is considered a matter of choice that  a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04-IV-A.  Furthermore, replacing a single heating element with two heating elements merely amounts to duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.”  Applicant’s traversal does not reasonably apprise the examiner of any supposed errors in the above rational.
Claim 14 is also traversed, with reference to the above arguments.
For such reasons, the examiner maintains that claims 1-5, 7-11, 13, and 14 are properly rejected under 35 USC 103 based on the preponderance of evidence.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “wherein the heating element extends spirally through the interior space” and “the heating element extending spirally through the interior space,” which is redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (U.S. Publication 2010/0310241) in view of Evans (U.S. Patent 6456785) and in further view of Hopper (U.S. Patent 3378673).
Regarding claims 1 and 7, Hollis teaches an inline water heating device (Figures 1A and 1B; water heater 100 suitable for heating water-para. 0039
a pipe (102; para. 0041; “…generally linear and cylindrical, having a hollow, circular cross section…”) having opposed ends configured for being coupled singly to a water inlet and a water outlet (inlet 108 and outlet 110), wherein the pipe is configured for flowing of water (indicated by arrows shown in Figure 1A) through an interior space (flow passage 103) defined by the pipe (102); and 
a heating element (electrically heated heating element 104) disposed longitudinally within the interior space (Figures 1A/1B) (para. 0041; “…the electrically heated heating element 104 is shaped as a rod that is positioned concentrically within the container 102…”), wherein the heating element is configured to be contacted by the water flowing through the interior space, the heating element (104) being powered (para. 0042; “heating element 104 is operated using an electrical power supply 106 that is coupled to the heating element 104 by a proximal connector 109 and a distal connector 111. The power supply is typically connected to an external power source such as a wall socket. One or more leads 107 connect the power supply 106 to the heating element connectors 109, 111.”) to heat the water flowing through the interior space from the water inlet to the water outlet (para. 0041; “…When water flows through the flow passage 103, the entire surface of the heating element 104 is exposed to the water, and all heat generated by the heating element 104 is forced to flow into the water. And because most of the flow passage 103 is narrow and para. 0044; “In operation, water or any other fluid to be heated, flows into the container 102 through the inlet 108. The heating element 104 is energized by the power source 106 so as to generate and emit heat. The fluid traverses the passage 103 in a laminar flow such that the fluid surrounds all surfaces the heating element 104 and all of the fluid is held in close proximity to the heating element. The fluid absorbs heat from the heating element 104 along the length of the container 102, and the heated fluid exits from the outlet 110.”). 
Hollis discloses the criticality of electric heaters using energy as efficiently as possible (para. 0007) and that all of the generated heat is forced to flow into the water, thereby minimizing heat loss (para. 0014).
Hollis does not explicitly disclose the heating element being electrically insulated.
Evans teaches that it is known in the art of electrically heating flowing liquids (Abstract) (Figures 1-2) that electrically heated systems for heating a flowing liquid utilize electrical insulation to ensure that none of the electrical energy escapes and finds an easier route for performing its intended function, which is to produce heat (1:45 to 2:2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis with Evans, by adding to electrical 
The combination of Hollis and Evans teaches each claimed limitation including the heating element extending through the interior space (as detailed above to Hollis) but is silent on the heating element extending in a spiral manner (claim 1) and wherein the heating element is one of a pair of heating elements such that the pair of heating elements has a helical configuration (claim 7).  
	Hopper teaches that it is known in the art of electrically heated water conduits (1:10-54) (Figures 1 and 2; pipe 1 having opposing left and right ends, heating element 3) for the heating element to extend in a spiral manner (1:10-17 and 2:20-30; heating element 3 includes two resistance wires 4 that extend spirally relative to the pipe). 
	Hopper further teaches wherein the heating element is one of a pair of heating elements (wires 4) such that the pair of heating elements has a helical configuration (above disclosed spiral configuration) (See also 1:34-38; discussing helical contact of the heating element).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Hopper, by replacing the shape and number of the heating element of Hollis, with the teachings of Hopper, in order to increase the surface area of the heating element in contact with the pipe, thereby increasing the heating efficiency.  Furthermore, having the heating element in a spiral shape merely amounts to a change in shape which is considered a matter of choice that  a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including the opposed ends having dimensions similar to that of pipes in the plumbing system (para. 0048, Hollis).  Hollis and Evans are silent on wherein one of the opposed ends is internally threaded, the other of the opposed ends is externally threaded.  
Hopper teaches that it is known in the art of electrically heated water conduits (1:10-54) (Figures 1 and 2; pipe 1 having opposing left and right ends) for one of the opposed ends to be internally threaded (15), the other of the opposed ends to be externally threaded (14) (3:10-20).  
The advantage of combining the teachings of Hopper is that in doing so would provide a means for easily connecting the water heating pipe between joints and to additional pipes to provide a suitable length for a particular installation.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Hopper, by adding to the opposed ends of the pipe of Hollis, with the threaded ends taught by Hopper, in order to provide a means for easily connecting the water heating pipe between joints and to additional pipes to provide a suitable length for a particular installation.
	Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
figure 1a) wherein the heating element (104) has opposed termini (leads 107), each opposed terminus having a connector (connectors 109 and 111) coupled thereto and extending through a wall of the pipe (102) proximate to an associated opposed end of the pipe (Best seen in Fig. 1A) (para. 0042; “…One or more leads 107 connect the power supply 106 to the heating element connectors 109, 111. In the embodiment of FIG. 1A, the connectors 109, 111 are separated by a distance that is nearly equal to the length of the container 102…”), wherein the connectors (109/111) are configured for operationally coupling the heating element (104) to at least one of a battery and an electrical circuit for powering the heating element (as cited above).  
Regarding claims 8 and 13, Hollis teaches an inline water heating device (Figures 1A and 1B; water heater 100 suitable for heating water-para. 0039) comprising: 
a water source (plumbing system-para. 0039.  See also para. 0019 and 0048) fluidically coupled to a water inlet (108) and configured for flowing of water from the water source to the water inlet;
a water outlet (110) configured for dispensing water;
a pipe (102; para. 0041; “…generally linear and cylindrical, having a hollow, circular cross section…”) having opposed ends (upper and lower ends) coupled singly to the water inlet and the water outlet (inlet 108 and outlet 110) such that water flows (indicated by arrows shown in Figure 1A) from the water inlet (108) to the water outlet (110) through an interior space (flow passage 103) defined by the pipe (102
a heating element (electrically heated heating element 104) disposed longitudinally within the interior space (Figures 1A/1B) (para. 0041; “…the electrically heated heating element 104 is shaped as a rod that is positioned concentrically within the container 102…”), the heating element is configured to be contacted by the water flowing through the interior space, the heating element (104) being powered (para. 0042; “heating element 104 is operated using an electrical power supply 106 that is coupled to the heating element 104 by a proximal connector 109 and a distal connector 111. The power supply is typically connected to an external power source such as a wall socket. One or more leads 107 connect the power supply 106 to the heating element connectors 109, 111.”) to heat the water flowing through the interior space (para. 0041; “…When water flows through the flow passage 103, the entire surface of the heating element 104 is exposed to the water, and all heat generated by the heating element 104 is forced to flow into the water. And because most of the flow passage 103 is narrow and unobstructed, all of the water flowing through the flow passage 103 is brought into thermal contact with the surface of the heating element 104, while at the same time being maintained in a laminar flow so as to minimize back-pressure…”) (para. 0044; “In operation, water or any other fluid to be heated, flows into the container 102 through the inlet 108. The heating element 104 is energized by the power source 106 so as to generate and emit heat. The fluid traverses the passage 103 in a laminar flow such that the fluid surrounds all surfaces the heating element 104 and all of the fluid is held in close proximity to the heating element. The fluid absorbs heat from the heating element 104 along the length of the container 102, and the heated fluid exits from the outlet 110.”). 
Hollis discloses the criticality of electric heaters using energy as efficiently as possible (para. 0007) and that all of the generated heat is forced to flow into the water, thereby minimizing heat loss (para. 0014).
Hollis does not explicitly disclose the heating element being electrically insulated.
Evans teaches that it is known in the art of electrically heating flowing liquids (Abstract) (Figures 1-2) that electrically heated systems for heating a flowing liquid utilize electrical insulation to ensure that none of the electrical energy escapes and finds an easier route for performing its intended function, which is to produce heat (1:45 to 2:2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis with Evans, by adding to electrical heating element of Hollis, with the teachings of Evans, in order to prevent electrical energy from escaping, which would reduce the efficiency of the heating element.
The combination of Hollis and Evans teaches each claimed limitation including the heating element extending through the interior space (as detailed above to Hollis) but is silent on the heating element extending in a spiral manner (claim 8) and wherein the heating element is one of a pair of heating elements such that the pair of heating elements has a helical configuration (claim 13).  
1:10-54) (Figures 1 and 2; pipe 1 having opposing left and right ends, heating element 3) for the heating element to extend in a spiral manner (1:10-17 and 2:20-30; heating element 3 includes two resistance wires 4 that extend spirally relative to the pipe). 
	Hopper further teaches wherein the heating element is one of a pair of heating elements (wires 4) such that the pair of heating elements has a helical configuration (above disclosed spiral configuration) (See also 1:34-38; discussing helical contact of the heating element).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Hopper, by replacing the shape and number of the heating element of Hollis, with the teachings of Hopper, in order to increase the surface area of the heating element in contact with the pipe, thereby increasing the heating efficiency.  Furthermore, having the heating element in a spiral shape merely amounts to a change in shape which is considered a matter of choice that  a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04-IV-A.  Furthermore, replacing a single heating element with two heating elements merely amounts to duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
	Regarding claim 11, the primary combination, as applied to claim 8, teaches each claimed limitation.
Hollis further teaches (figure 1a) wherein the heating element (104) has opposed termini (leads 107), each opposed terminus having a connector (connectors 109 and 111) coupled thereto and extending through a wall of the pipe (102) proximate to an associated opposed end of the pipe (Best seen in Fig. 1A) (para. 0042; “…One or more leads 107 connect the power supply 106 to the heating element connectors 109, 111. In the embodiment of FIG. 1A, the connectors 109, 111 are separated by a distance that is nearly equal to the length of the container 102…”), wherein the connectors (109/111) are configured for operationally coupling the heating element (104) to at least one of a battery and an electrical circuit for powering the heating element (as cited above).  
Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Evans and Hopper, and in further view of Cezayirli et al. (U.S. Patent 6701069), hereinafter Cezayirli.
	Regarding claims 3-4, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the pipe comprises an inner tube and an outer tube defining an internal space configured for insulating the interior space (claim 3), wherein the internal space is substantially occupied by an insulator (claim 4).  
	Cezayirli teaches that it is known in the art of in-line water heaters (title; Abstract; Figure 1 and 3) for the pipe (2) to comprise an inner tube (defined by channels 11, 12, 13, or 14 where heating element 18 is disposed within the inner tube; 3:40-46, heating elements 18 heat water flowing through channels 11-14) and an outer tube (outer covering 40) (5:19-28, 40 is constructed of a variety of materials) defining an internal space (50) configured for insulation the interior space, wherein the internal space is substantially occupied by an insulator (2:45 to 3:16; “When the interior 50 is hollow particulate matter (as described above) acts as the passive heating means and the transit tubes may be surrounded with the particulate matter,” where the “passive heating means may comprise a variety of materials, such as, but not limited to, insulating foam, Styrofoam, asbestos, glass fiber insulation, metal, stone and sand.”).
	The advantage of combining the teachings of Cezayirli is that in doing so would provide a pipe arrangement having an internal space that acts as a passive heating element by transferring a portion of the heat generated by the heating element(s) to other sections of the water heater and/or retain heating in the nature of a heat sink (2:45 to 3:16), which allows for additional heating of the water flowing through the in-line water heater without expenditure of additional energy and contributes increased efficiency (4:1-21).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Cezayirli, by adding to the pipe structure of Hollis, with the teachings of Cezayirli, in order to provide a pipe arrangement having an internal space that acts as a passive heating element by transferring a portion of the heat generated by the heating element(s) to other sections of the water heater and/or retain heating in the nature of a heat sink (2:45 to 3:16), which allows for additional heating of the water flowing through the in-line water heater without expenditure of additional energy and contributes increased efficiency (4:1-21).
Regarding claims 9-10, the primary combination, as applied to claim 8, teaches each claimed limitation except for wherein the pipe comprises an inner tube and an outer tube defining an internal space configured for insulating the interior space (claim 9), wherein the internal space is substantially occupied by an insulator (claim 10).  
	Cezayirli teaches that it is known in the art of in-line water heaters (title; Abstract; Figure 1 and 3) for the pipe (2) to comprise an inner tube (defined by channels 11, 12, 13, or 14 where heating element 18 is disposed within the inner tube; 3:40-46, heating elements 18 heat water flowing through channels 11-14) and an outer tube (outer covering 40) (5:19-28, 40 is constructed of a variety of materials) defining an internal space (50) configured for insulation the interior space, wherein the internal space is substantially occupied by an insulator (2:45 to 3:16; “When the interior 50 is hollow particulate matter (as described above) acts as the passive heating means and the transit tubes may be surrounded with the particulate matter,” where the “passive heating means may comprise a variety of materials, such as, but not limited to, insulating foam, Styrofoam, asbestos, glass fiber insulation, metal, stone and sand.”).
	The advantage of combining the teachings of Cezayirli is that in doing so would provide a pipe arrangement having an internal space that acts as a passive heating element by transferring a portion of the heat generated by the heating element(s) to other sections of the water heater and/or retain heating in the nature of a heat sink (2:45 to 3:16), which allows for additional heating of the water flowing through the in-line water heater without expenditure of additional energy and contributes increased efficiency (4:1-21).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Cezayirli, by adding to the pipe structure of Hollis, with the teachings of Cezayirli, in order to provide a pipe arrangement having an internal space that acts as a passive heating element by transferring a portion of the heat generated by the heating element(s) to other sections of the water heater and/or retain heating in the nature of a heat sink (2:45 to 3:16), 4:1-21).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (U.S. Publication 2010/0310241) in view of Evans (U.S. Patent 6456785), Hopper (U.S. Patent 3378673), and in further view of Cezayirli et al. (U.S. Patent 6701069), hereinafter Cezayirli.
Regarding claim 14, Hollis teaches an inline water heating device (Figures 1A and 1B; water heater 100 suitable for heating water-para. 0039) comprising: 
a pipe (102; para. 0041; “…generally linear and cylindrical, having a hollow, circular cross section…”) having opposed ends configured for being coupled singly to a water inlet and a water outlet (inlet 108 and outlet 110), wherein the pipe is configured for flowing of water (indicated by arrows shown in Figure 1A) through an interior space (flow passage 103) defined by the pipe (102); and 
a heating element (electrically heated heating element 104) disposed longitudinally within the interior space (Figures 1A/1B) (para. 0041; “…the electrically heated heating element 104 is shaped as a rod that is positioned concentrically within the container 102…”), the heating element is configured to be contacted by the water flowing through the interior space, the heating element (104) being powered (para. 0042; “heating element 104 is operated using an electrical power supply 106 that is coupled to the heating element 104 by a proximal connector 109 and a distal connector 111. The power supply is typically connected to an external power source such as a wall socket. One or more leads 107 connect the power supply 106 to the heating element connectors 109, 111.”) to heat the water flowing through the interior space from the water inlet to the water outlet (para. 0041; “…When water flows through the flow passage 103, the entire surface of the heating element 104 is exposed to the water, and all heat generated by the heating element 104 is forced to flow into the water. And because most of the flow passage 103 is narrow and unobstructed, all of the water flowing through the flow passage 103 is brought into thermal contact with the surface of the heating element 104, while at the same time being maintained in a laminar flow so as to minimize back-pressure…”) (para. 0044; “In operation, water or any other fluid to be heated, flows into the container 102 through the inlet 108. The heating element 104 is energized by the power source 106 so as to generate and emit heat. The fluid traverses the passage 103 in a laminar flow such that the fluid surrounds all surfaces the heating element 104 and all of the fluid is held in close proximity to the heating element. The fluid absorbs heat from the heating element 104 along the length of the container 102, and the heated fluid exits from the outlet 110.”), the heating element (104) having opposed termini (leads 107), each opposed terminus having a connector (connectors 109 and 111) coupled thereto and extending through a wall of the pipe (102) proximate to an associated opposed end of the pipe (Best seen in Fig. 1A) (para. 0042; “…One or more leads 107 connect the power supply 106 to the heating element connectors 109, 111. In the embodiment of FIG. 1A, the connectors 109, 111 are separated by a distance that is nearly equal to the length of the container 102…”), wherein the connectors (109/111) are configured for operationally coupling the heating element (104) to at least one of a battery and an electrical circuit for powering the heating element (as cited above).
Hollis discloses the criticality of electric heaters using energy as efficiently as possible (para. 0007) and that all of the generated heat is forced to flow into the water, thereby minimizing heat loss (para. 0014).
Hollis does not explicitly disclose the heating element being electrically insulated.
Evans teaches that it is known in the art of electrically heating flowing liquids (Abstract) (Figures 1-2) that electrically heated systems for heating a flowing liquid utilize electrical insulation to ensure that none of the electrical energy escapes and finds an easier route for performing its intended function, which is to produce heat (1:45 to 2:2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis with Evans, by adding to electrical heating element of Hollis, with the teachings of Evans, in order to prevent electrical energy from escaping, which would reduce the efficiency of the heating element.
Hollis, as modified by Evans, teaches each claimed limitation including the opposed ends having dimensions similar to that of pipes in the plumbing system (para. 0048 to Hollis).  Hollis is silent on one of the opposed ends being internally threaded, 
Hopper teaches that it is known in the art of electrically heated water conduits (1:10-54) (Figures 1 and 2; pipe 1 having opposing left and right ends) for one of the opposed ends to be internally threaded (15), the other of the opposed ends to be externally threaded (14) (3:10-20).  
Hopper further teaches (Figures 1 and 2; pipe 1 having opposing left and right ends, heating element 3) the heating element extending in a spiral manner (1:10-17 and 2:20-30; heating element 3 includes two resistance wires 4 that extend spirally relative to the pipe) and the heating element being one of a pair of heating elements (wires 4) such that the pair of heating elements has a helical configuration (above disclosed spiral configuration) (See also 1:34-38; discussing helical contact of the heating element).
The advantage of combining the threaded ends of Hopper is that in doing so would provide a means for easily connecting the water heating pipe between joints and to additional pipes to provide a suitable length for a particular installation.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Hopper, by adding to the opposed ends of the pipe of Hollis, with the threaded ends taught by 
It would have further been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified by Evans, with Hopper, by replacing the shape and number of the heating element of Hollis, with the teachings of Hopper, in order to increase the surface area of the heating element in contact with the pipe, thereby increasing the heating efficiency.  Furthermore, having the heating element in a spiral shape merely amounts to a change in shape which is considered a matter of choice that  a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04-IV-A.  Furthermore, replacing a single heating element with two heating elements merely amounts to duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
The combination of Hollis, Evans, and Hopper teaches each claimed limitation except for the pipe comprising an inner tube and an outer tube defining an internal space configured for insulating the interior space, wherein the internal space is substantially occupied by an insulator.
Cezayirli teaches that it is known in the art of in-line water heaters (title; Abstract; Figure 1 and 3) for the pipe (2) to comprise an inner tube (defined by channels 11, 12, 13, or 14 where heating element 18 is disposed within the inner tube; 3:40-46, heating elements 18 heat water flowing through channels 11-14) and an outer tube (outer covering 40) (5:19-28, 40 is constructed of a variety of materials) defining an internal 50) configured for insulation the interior space, wherein the internal space is substantially occupied by an insulator (2:45 to 3:16; “When the interior 50 is hollow particulate matter (as described above) acts as the passive heating means and the transit tubes may be surrounded with the particulate matter,” where the “passive heating means may comprise a variety of materials, such as, but not limited to, insulating foam, Styrofoam, asbestos, glass fiber insulation, metal, stone and sand.”).
	The advantage of combining the teachings of Cezayirli is that in doing so would provide a pipe arrangement having an internal space that acts as a passive heating element by transferring a portion of the heat generated by the heating element(s) to other sections of the water heater and/or retain heating in the nature of a heat sink (2:45 to 3:16), which allows for additional heating of the water flowing through the in-line water heater without expenditure of additional energy and contributes increased efficiency (4:1-21).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hollis, as modified with Evans and Hopper, by adding to the pipe structure of Hollis, with the teachings of Cezayirli, in order to provide a pipe arrangement having an internal space that acts as a passive heating element by transferring a portion of the heat generated by the heating element(s) to other sections of the water heater and/or retain heating in the nature of a heat sink (2:45 to 3:16), which allows for additional heating of the water flowing through the in-line water heater without expenditure of additional energy and contributes increased efficiency (4:1-21).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761